Title: [Marriage and Law Practice, 1764-1765]
From: Adams, John
To: 


      In the Winter of 1764 the Small Pox prevailing in Boston, I went with my Brother into Town and was inocculated under the Direction of Dr. Nathaniel Perkins and Dr. Joseph Warren. This Distemper was very terrible even by Inocculation at that time. My Physicians dreaded it, and prepared me, by a milk Diet and a Course of Mercurial Preparations, till they reduced me very low before they performed the operation. They continued to feed me with Milk and Mercury through the whole Course of it, and salivated me to such a degree, that every tooth in my head became so loose that I believe I could have pulled them all with my Thumb and finger. By such means they conquered the Small Pox, which I had very lightly, but they rendered me incapable with the Aid of another fever at Amsterdam of speaking or eating in my old Age, in short they brought me into the same Situation with my Friend Washington, who attributed his misfortune to cracking of Walnuts in his Youth. I should not have mentioned this, if I had not been reproached with this personal Defect, with so much politeness in the Aurora. Recovered of the Small Pox, I passed the summer of 1764 in Attending Court and pursuing my Studies with some Amusement on my little farm to which I was frequently making Additions, till the Fall when on the 25th of October 1784 i.e. 1764 I was married to Miss Smith a Daughter of the Reverend Mr. William Smith a Minister of Weymouth, Grand daughter of the Honourable John Quincy Esquire of Braintree, a Connection which has been the Source of all my felicity, Although a Sense of Duty which forced me away from her and my Children for so many Years has produced all the Griefs of my heart and all that I esteem real Afflictions in Life. The Town of Braintree had chosen me, one of the Select Men, Overseers of the Poor and Assessors, which occasioned much Business, of which I had enough before: but I accepted the Choice and attended diligently to the functions of the Office, in which humble as it was I took a great deal of Pleasure. The Courts at Plymouth Taunton, Middlesex and sometimes at Barnstable and Worcester, I generally attended. In the Spring of 1765, Major Noble of Boston had an Action at Pownalborough, on Kennebeck River. Mr. Thatcher, who had been his Council, recommended him to me, and I engaged in his cause, and undertook the Journey. I was taken ill on the Road and had a very unpleasant Excursion. It is unnecessary to enlarge upon the fatigue and disgust of this Journey. It was the only time in my Life, when I really suffered for want of Provisions. From Falmouth now Portland in Casco Bay, to Pounalborough There was an entire Wilderness, except North Yarmouth, New Brunswick and Long reach, at each of which places were a few Houses. In general it was a Wilderness, incumbered with the greatest Number of Trees, of the largest Size, the tallest height, I have ever seen. So great a Weight of Wood and timber, has never fallen in my Way. Birches, Beaches, a few Oaks, and all the Varieties of the Fir, i.e. Pines, Hemlocks, Spruces and Firs. I once asked Judge Cushing his Opinion of their hight upon an Avaradge, he said an hundred feet. I believe his estimation was not exaggerated. An Hemlock had been blown down across the Road. They had cutt out a logg as long as the road was wide. I measured the Butt at the Road and found it seven feet in Diameter, twenty one feet in circumference. We measured 90 feet from the Road to the first Limb, the Branches at Top were thick: We could measure no farther but estimated the Top to be about fifteen feet, from the Butt at the Road to the Root we did not measure: but the Tree must have been in the whole at least an hundred and thirty twenty feet. The Roads, where a Wheel had never rolled from the Creation, were miry and founderous, incumbered with long Sloughs of Water. The Stumps of the Trees which had been cutt to make the road all remaining fresh and the Roots crossing the path some above ground and some beneath so that my Horses feet would frequently get between the Roots and he would flounce and blunder, in danger of breaking his own Limbs as well as mine. This whole Country, then so rough, is now beautifully cultivated, Handsome Houses, Orchards, Fields of Grain and Grass, and the Roads as fine as any except the Turnpikes, in the State. I reached Pownalborough alive, gained my Cause much to the Satisfaction of my Client and returned home. This Journey, painfull as it was, proved much for my Interest and Reputation, as it induced the Plymouth Company to engage me in all their Causes, which were numerous and called me annually to Falmouth Superiour Court for ten years.
     